Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission with claim amendment filed on 5/3/2022 has been entered.
Claim Status
Claims 1-22 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" filed on 5/3/2022 with the “Request for Continued Examination (RCE)” filed on 6/7/2022, have been fully considered, but are not persuasive because the claimed feature in the amended claim 1 (similar to claim 13), “wherein an uppermost one of the plurality of stained p-type nanowires has an uppermost surface co-planar with an uppermost surface of an uppermost one of the plurality of strained n-type nanowires” is taught by the prior art Rodder in the record. See detail below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerben Doornbos et al., (US 2018/0151452 A1, of record, hereinafter Doornbos) in view of Karthik Balakrishnan et al., (US 9,871,140 B1, of record, hereinafter Balakrishnan) and in further view of Mark S. Rodder et al., (US 2018/0114727 A1, hereinafter Rodder).
Regarding claim 1, Doornbos discloses a semiconductor device comprising: (in Fig. 18-19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Doornbos’ Figs 18-19, annotated. 
a substrate (10); 
a buffer layer (optional strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 2 or Fig. 21, described in [0048]. The optional strain-relaxed buffer layer 12 is never mentioned to be removed, therefore it should be positioned on the substrate 10) that is compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate); 
a plurality of (see “strained” below) n-type nanowires (28 in Fig. 19 which can be doped with n-type described in [0051] for nFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) n-type nanowires (28) are separated by a first vertical distance (S2 between immediately neighboring 28); 
a first gate structure (160 on nanowire structure 182 in Fig. 19) wrapped around said plurality of (see “strained” below) n-type nanowires (28); 
a plurality of (see “strained” below) p-type nanowire (25 in Fig. 18 which can be doped with p-type described in [0051] for pFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) p-type nanowires (25) are separated by a second vertical distance (S1 between immediately neighboring 25) … ; and
a second gate structure (160 on nanowire structure 180) wrapped around said plurality of (see “strained” below) p-type nanowire (25).
Doornbos does not expressly disclose the said n-type nanowire (28) is strained and the said p-type nanowire (25) is strained; the second vertical distance (S1 between immediately neighboring 25) is different than the first vertical distance (S2 between immediately neighboring 28), and wherein an uppermost one of the plurality of stained p-type nanowires (an uppermost one of the 25 in Fig. 18) has an uppermost surface co-planar with an uppermost surface of an uppermost one of the plurality of strained n-type nanowires (of an uppermost one of the 28 in Fig. 19).
However, in the same semiconductor device field of endeavor, Balakrishnan discloses a pair of NFET and PFET in Fig. 1 comprises nanowires 170 under NFET gate structure 165 can be tensile strained and nanowires 145 under PFET gate structure 140 can be compress strained described in Col. 4, line 47-51.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Doornbos n-type and p-type nanowires according to Balakrishnan’s teaching to be strained to increase transistor mobility. 
Doornbos modified by Balakrishnan does not expressly disclose the second vertical distance (Doornbos’ S1 between immediately neighboring 25) is different than the first vertical distance (Doornbos’ S2 between immediately neighboring 28),  and wherein an uppermost one of the plurality of stained p-type nanowires (an uppermost one of the Doornbos’ 25 in Fig. 18) has an uppermost surface (an uppermost surface of the uppermost one of the Doornbos’ 28) co-planar with an uppermost surface of an uppermost one of the plurality of strained n-type nanowires (an uppermost surface of an uppermost one of the Doornbos’ 28 in Fig. 19).
 However, in the same semiconductor device field of endeavor, Rodder discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Rodder’s Fig. 3B, annotated. 
a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is different than a vertical separation distance VpFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]. And a sum of the channel height HpFET and the vertical separation distance VpFET and the sum of the channel height HnFET and the vertical separation distance VnFET are each be approximately equal one distance as described in [0073]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make different vertical separation distances between immediately neighboring Doornbos’ nanowires for nFET and pFET, respectively and at meantime make the sum of the height of the Doornbos’ nanowires 25 and the separation distances S1 between immediately neighboring Doornbos’ nanowires 25 to be equal to the sum of the height of the Doornbos’ nanowires 28 and the separation distances S2 between immediately neighboring Doornbos’ nanowires 28 according to Rodder’s teaching to make them discrete nanowire channel regions described in [0068] by Rodder. Such arrangement can lead to the configuration of the second vertical distance S1 between immediately neighboring Doornbos’ nanowires 25 is different than the first vertical distance S2 between immediately neighboring Doornbos’ nanowires 28, and wherein an uppermost surface of an uppermost one of the Doornbos’ 25 co-planar with an uppermost surface of an uppermost one of the Doornbos’ 28 in Figs 18-19.
Regarding claim 2, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, 
wherein said buffer layer (the Doornbos’ 12) comprises a relaxed layer that includes one or both of silicon and germanium (the Doornbos’ strain-relaxed buffer layer 12 made of SiGe described in [0048]).  
Regarding claim 3, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, 
wherein the first gate structure (the Doornbos’160 on 182 in Fig. 19) includes a first gate electrode (Doornbos’110 on 182) and a first dielectric material (Doornbos’100 on 182), and the second gate structure (the Doornbos’160 on 180 in Fig. 18) includes a second gate electrode (Doornbos’110 on 180) and a second dielectric material (Doornbos’100 on 180), wherein said first dielectric material (Doornbos’100 on 182) is between said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan) and said first gate electrode (Doornbos’110 on 182), and wherein said second dielectric material (Doornbos’100 on 180) is between said plurality of strained p-type nanowire (Doornbos’25 strained by Balakrishnan) and said second gate electrode (Doornbos’110 on 180).  
Regarding claim 4, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, further comprising:
a first source region (Doornbos’82 left in Fig. 19) and a second source region (Doornbos’82 left in Fig. 18); and, 
a first drain region (Doornbos’82 right in Fig. 19) and a second drain region (Doornbos’82 right in Fig. 18);  
wherein said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan) is between said first source region (Doornbos’82 left in Fig. 19) and said first drain region (Doornbos’82 right in Fig. 19) and said plurality of strained p-type nanowire (Doornbos’25 strained by Balakrishnan) is between said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82  right in Fig. 18).
Regarding claim 6, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
wherein said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19, Doornbos’82 can be Si, SiP or SiC for nFETs described in [0095]) are compositionally distinct from said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan. Doornbos’28 can be Si1-zGez described in [0065]).  
Regarding claim 7, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
wherein said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18, Doornbos’82 can be Ge for pFETs described in [0095]) are compositionally distinct from said plurality of strained p-type nanowire (Doornbos’28 strained by Balakrishnan. Doornbos’25 can be Si1-yGey described in [0065]).  
Regarding claim 13, Doornbos discloses a digital circuit (an inverter circuit in Fig. 17C described in [0093]) comprising: 
a substrate (10 in Fig. 18-19); 
a buffer layer (optional strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 2 or Fig. 21, described in [0048]. The optional strain-relaxed buffer layer 12 is never mentioned to be removed, therefore it should be positioned on the substrate 10) that is compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate); 
at least one NMOS device (nFET in Fig. 17C), wherein each NMOS device further comprises:
at least one NMOS nanowire stack (182 for nFET in Fig. 19) comprising a plurality of (see “strained” below) n-type nanowires (28 which can be doped with n-type described in [0051] for nFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) n-type nanowires (28) are separated by a first vertical distance (S2 between immediately neighboring 28); 
a first gate structure (160 on nanowire structure 182) wrapped around said plurality of (see “strained” below) n-type nanowires (28); 
at least one PMOS device (pFET in Fig. 17C), wherein each PMOS device further comprises:
at least one PMOS nanowire stack (180 for pFET in Fig. 18) comprising
a plurality of (see “strained” below) p-type nanowires (25 in Fig. 18 which can be doped with p-type described in [0051] for pFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) p-type nanowires (25) are separated by a second vertical distance (S1 between immediately neighboring 25)…; and
a second gate structure (160 on nanowire structure 180) wrapped around plurality of (see “strained” below) p-type nanowires (25); and, 
wherein said at least one NMOS device (nFET) and at least PMOS device (pFET) are arranged in a configuration to perform a logic function (inverter function as shown in Fig. 17C).  
Doornbos does not expressly disclose the said n-type nanowire (28) is strained and the said p-type nanowire (25) is strained; the second vertical distance (S1 between immediately neighboring 25) is different than the first vertical distance (S2 between immediately neighboring 28), and wherein an uppermost one of the plurality of stained p-type nanowires (an uppermost one of the 25 in Fig. 18) has an uppermost surface co-planar with an uppermost surface of an uppermost one of the plurality of strained n-type nanowires (of an uppermost one of the 28 in Fig. 19).
However, in the same semiconductor device field of endeavor, Balakrishnan discloses a pair of NFET and PFET in Fig. 1 comprises nanowires 170 under NFET gate structure 165 can be tensile strained and nanowires 145 under PFET gate structure 140 can be compress strained described in Col. 4, line 47-51.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Doornbos n-type and p-type nanowires according to Balakrishnan’s teaching to be strained to increase transistor mobility. 
Doornbos modified by Balakrishnan does not expressly disclose the second vertical distance (Doornbos’ S1 between immediately neighboring 25) is different than the first vertical distance (Doornbos’ S2 between immediately neighboring 28), and wherein an uppermost one of the plurality of stained p-type nanowires (an uppermost one of the Doornbos’ 25 in Fig. 18) has an uppermost surface (an uppermost surface of the uppermost one of the Doornbos’ 28) co-planar with an uppermost surface of an uppermost one of the plurality of strained n-type nanowires (an uppermost surface of an uppermost one of the Doornbos’ 28 in Fig. 19).
However, in the same semiconductor device field of endeavor, Rodder discloses a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is different than a vertical separation distance VpFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]. And a sum of the channel height HpFET and the vertical separation distance VpFET and the sum of the channel height HnFET and the vertical separation distance VnFET are each be approximately equal one distance as described in [0073]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make different vertical separation distances between immediately neighboring Doornbos’ nanowires for nFET and pFET, respectively and at meantime make the sum of the height of the Doornbos’ nanowires 25 and the separation distances S1 between immediately neighboring Doornbos’ nanowires 25 to be equal to the sum of the height of the Doornbos’ nanowires 28 and the separation distances S2 between immediately neighboring Doornbos’ nanowires 28 according to Rodder’s teaching to make them discrete nanowire channel regions described in [0068] by Rodder. Such arrangement can lead to the configuration of the second vertical distance S1 between immediately neighboring Doornbos’ nanowires 25 is different than the first vertical distance S2 between immediately neighboring Doornbos’ nanowires 28, and wherein an uppermost surface of an uppermost one of the Doornbos’ 25 co-planar with an uppermost surface of an uppermost one of the Doornbos’ 28 in Figs 18-19.
Regarding claim 14, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, 
wherein said buffer layer (the Doornbos’ 12) comprises a relaxed layer that includes one or both of silicon and germanium (the Doornbos’ strain-relaxed buffer layer 12 made of SiGe described in [0048]).  
Regarding claim 15, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, 
wherein the first gate structure (the Doornbos’160 on 182 in Fig. 19) includes a first gate electrode (Doornbos’110 on 182) and a first dielectric material (Doornbos’100 on 182), and the second gate structure (the Doornbos’160 on 180 in Fig. 18) includes a second gate electrode (Doornbos’110 on 180) and a second dielectric material (Doornbos’100 on 180), wherein said first dielectric material (Doornbos’100 on 182) is between said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan) and said first gate electrode (Doornbos’110 on 182), and wherein said second dielectric material (Doornbos’100 on 180) is between said plurality of strained p-type nanowires (Doornbos’25 strained by Balakrishnan) and said second gate electrode (Doornbos’110 on 180).  
Regarding claim 16, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, further comprising:
a first source region (Doornbos’82 left in Fig. 19) and a second source region (Doornbos’82 left in Fig. 18); and, 
a first drain region (Doornbos’82 right in Fig. 19) and a second drain region (Doornbos’82 right in Fig. 18);  
wherein said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan) is between said first source region (Doornbos’82 left in Fig. 19) and said first drain region (Doornbos’82 right in Fig. 19) and said plurality of strained p-type nanowires (Doornbos’25 strained by Balakrishnan) is between said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82  right in Fig. 18).
Regarding claim 18, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
wherein said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19, Doornbos’82 can be Si, SiP or SiC for nFETs described in [0095]) are compositionally distinct from said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan. Doornbos’28 can be Si1-zGez described in [0065]).  
Regarding claim 19, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
wherein said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18, Doornbos’82 can be Ge for pFETs described in [0095]) are compositionally distinct from said plurality of strained p-type nanowires (Doornbos’28 strained by Balakrishnan. Doornbos’25 can be Si1-yGey described in [0065]).  
Regarding claim 20, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13,
wherein said logic function is one of a NAND function and a NOR function (Doornbos’s nFET or pFET are commonly known to be used to make NAND and NOR function in a digital circuit).
Regarding claim 21, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1,
wherein a bottommost one of the plurality of strained p-type nanowires (a bottommost one of the Doornbos’ 25 in Fig. 18) has a bottommost surface (bottommost surface of the bottommost one of the Doornbos’ 25) co-planar with a bottommost surface of a bottommost one of the plurality of strained n-type nanowires (bottommost surface of the bottommost one of the Doornbos’ 28 in Fig. 18).  
Regarding claim 22, Doornbos discloses a semiconductor device (in Figs. 18-19) comprising: 
a substrate (10); 
a buffer layer (optional strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 2 or Fig. 21, described in [0048]. The optional strain-relaxed buffer layer 12 is never mentioned to be removed, therefore it should be positioned on the substrate 10) that is compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate); 
a plurality of (see “strained” below) n-type nanowires (28 in Fig. 19 which can be doped with n-type described in [0051] for nFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) n-type nanowires (28) are separated by a first vertical distance (S2 between immediately neighboring 28); 
a first gate structure (160 on nanowire structure 182 in Fig. 19) wrapped around said plurality of (see “strained” below) n-type nanowires (28); 
a plurality of (see “strained” below) p-type nanowire (25 in Fig. 18 which can be doped with p-type described in [0051] for pFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) p-type nanowires (25) are separated by a second vertical distance (S1 between immediately neighboring 25) … , and wherein a bottommost one of the plurality of strained p-type nanowires (a bottommost one of the Doornbos’ 25 in Fig. 18) has a bottommost surface (bottommost surface of the bottommost one of the Doornbos’ 25) co-planar with a bottommost surface of a bottommost one of the plurality of strained n-type nanowires (bottommost surface of the bottommost one of the Doornbos’ 28 in Fig. 18); and
a second gate structure (160 on nanowire structure 180) wrapped around said plurality of (see “strained” below) p-type nanowire (25).
Doornbos does not expressly disclose the said n-type nanowire (28) is strained and the said p-type nanowire (25) is strained; the second vertical distance (S1 between immediately neighboring 25) is different than the first vertical distance (S2 between immediately neighboring 28).
However, in the same semiconductor device field of endeavor, Balakrishnan discloses a pair of NFET and PFET in Fig. 1 comprises nanowires 170 under NFET gate structure 165 can be tensile strained and nanowires 145 under PFET gate structure 140 can be compress strained described in Col. 4, line 47-51.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Doornbos n-type and p-type nanowires according to Balakrishnan’s teaching to be strained to increase transistor mobility. 
Doornbos modified by Balakrishnan does not expressly disclose the second vertical distance (Doornbos’ S1 between immediately neighboring 25) is different than the first vertical distance (Doornbos’ S2 between immediately neighboring 28).
 However, in the same semiconductor device field of endeavor, Rodder discloses:
a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is different than a vertical separation distance VpFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]. And a sum of the channel height HpFET and the vertical separation distance VpFET and the sum of the channel height HnFET and the vertical separation distance VnFET are each be approximately equal one distance as described in [0073]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make different vertical separation distances between immediately neighboring Doornbos’ nanowires for nFET and pFET, respectively to make them discrete nanowire channel regions described in [0068] by Rodder.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerben Doornbos et al., (US 2018/0151452 A1, hereinafter Doornbos) in view of Karthik Balakrishnan et al., (US 9,871,140 B1, hereinafter Balakrishnan) in further view of in further view of Mark S. Rodder et al., (US 2018/0114727 A1, hereinafter Rodder) and Jingyun Zhang et a., (US 11,152,510 B2, hereinafter Zhang).
Regarding claim 5, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
Doornbos modified by (Balakrishnan and Rodder) does not expressly disclose further comprising a first source electrode and a first drain electrode electrically coupled respectively to said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19), a second source electrode and a second drain electrode electrically coupled respectively to said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82 right in Fig. 18).  
However, in the same semiconductor device field of endeavor, Zhang discloses a nanowire device comprises a short channel device 102 and a long channel device 100 in Fig. 9. The short channel device 102 comprises source/drain contact structures 40R couple to source/drain structures 30R respectively and the long channel device 100 comprises source/drain contact structures 40L couple to source/drain structures 30L respectively.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Zhang’s Fig. 9, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Zhang’s electrodes coupled to Doornbos’ first and second source regions and first and second drain regions respectively to obtain electrical connections. 
Regarding claim 17, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
Doornbos modified by (Balakrishnan and Rodder) does not expressly disclose further comprising a first source electrode and a first drain electrode electrically coupled respectively to said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19), a second source electrode and a second drain electrode electrically coupled respectively to said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82 right in Fig. 18).  
However, in the same semiconductor device field of endeavor, Zhang discloses a nanowire device comprises a short channel device 102 and a long channel device 100 in Fig. 9. The short channel device 102 comprises source/drain contact structures 40R couple to source/drain structures 30R respectively and the long channel device 100 comprises source/drain contact structures 40L couple to source/drain structures 30L respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Zhang’s electrodes coupled to Doornbos’ first and second source regions and first and second drain regions respectively to obtain electrical connections.

Reasons for Allowance
Claims 8-12 are allowed as the reasons stated in the previous Office Action dated on 3/7/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898